DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 1/19/2021.
Claim(s) 2, 3, 5, 6, 9 and 10 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1, 4, 7 and 8 is/are currently pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 1/19/2021, with respect to the rejections of claims 1, 2, 4, 5, 7, 8 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.
Allowable Subject Matter
Claim(s) 1, 4, 7 and 8  is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Ericsson, “Transport of System information over lub”, September 20-24, 1999, 3GPP, TSGW3#7(99)B63, teaches a Cell System Frame Number (SFN) which is determined based on a SIB repetition period (SIB_REP) (see p. 1, last para and p. 2, first para.).
A close reference, Choi et al. WO 2015046853, teaches a determining a SFN based on a SIB transmitted in a time period (see p.21, para. 4).
A close reference, Vos US 20140334372, teaches essential SIBs are assigned a SI Window Length of one and other non-essential SIBs have a SI Window Length assigned based on SI-Windowlength parameter as set in SIB1 where SI-WindowLength indicates a range of subframes in which SIBs may be broadcast  (see para. 0048 and 0067).
A close reference, Ng et al. US 20150181575, teaches an SI-window starts at a subframe based on an rfOffset and also a time period of si-Periodicity (see para. 0147-0156)
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1, the cited prior art either alone or in combination fails to teach the combined features of:


the scheduling information identifies subframes for repeatedly transmitting the other SIBs using a condition identified based on the repetition cycle.

As per claim(s) 4 and 7, the cited prior art either alone or in combination fails to teach the combined features of:

the scheduling information for the other SIBs comprises: a window length, a repetition cycle and a transmission start timing for transmission of each of the other SIBs, and
the scheduling information identifies subframes for repeatedly transmitting the other SIBs using a condition identified based on the repetition cycle.

As per claim(s) 8, the cited prior art either alone or in combination fails to teach the combined features of:

the scheduling information for the other SIBs comprises: a window length, a repetition cycle and a transmission start timing for transmission of each of the other SIBs, and
.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 
/M.K.P/Examiner, Art Unit 2464       

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464